Citation Nr: 1601205	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-32 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.

3.  Entitlement to an initial compensable rating for aldosteronism.       

4.  Entitlement to an initial compensable rating for degenerative joint disease of the left thumb.     

5.  Entitlement to an initial compensable rating for the residuals of dislocation or deviation of the left 5th finger.  

6.  Entitlement to an initial compensable rating for degenerative changes of the right knee.     

7.  Entitlement to an initial compensable rating for degenerative changes of the left knee.  


8.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right ankle.     

9.  Entitlement to an initial compensable rating for internal hemorrhoids.  

10.  Entitlement to an initial compensable rating for colon polyps.     

11.  Entitlement to an initial compensable rating for hepatitis C.      

12.  Entitlement to an initial compensable rating prior to February 16, 2011, in excess of 30 percent from that date and prior to April 14, 2014, and in excess of 60 percent from April 14, 2014, forward, for bilateral renal cysts of the kidneys.    

13.  Entitlement to an initial compensable rating for dyshidrosis of both feet and onychomycosis of the left great toe.      

14.  Entitlement to an initial compensable rating for edema, hematoma, scars of the bilateral lower extremities.    

15.  Entitlement to an initial compensable rating for Bell's palsy of the left side of the face.     


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to December 1971 and from August 1985 to February 2008.    

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  In January 2014, the Board remanded this matter for additional development.  In November 2014, the agency of original jurisdiction (AOJ) granted a 10 percent rating for the Veteran's right ankle disability for the entire appeal period; and granted higher ratings for the kidney disability of 30 and 60 percent for portions of the appeal period, as reflected above.

The Veteran previously requested a formal DRO hearing on two occasions; however, he withdrew those requests (through his representative) in December 2010 and January 2011 and was provided new VA examinations in lieu of the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the last supplemental statement of the case (SSOC) in November 2014, additional pertinent evidence has been associated with the claims file, including VA treatment records dated through July 2015 and VA examinations conducted in July 2015.  Although the Veteran's representative waived initial review by the AOJ of any additional evidence that was submitted by the Veteran in a January 2015 statement, this waiver does not apply to evidence that is otherwise obtained, to include VA examinations and treatment records.  38 C.F.R. § 20.1304(c) (2015).  The November 2014 SSOC also did not list private records from a foot and ankle clinic, which were received shortly before the SSOC, as being considered.  

Additionally, most of the July 2015 VA examination reports stated that the claims file was not reviewed, although the VA electronic treatment records were reviewed.  VA examinations and opinions must consider all pertinent evidence and describe the nature and severity of the disabilities in question in sufficient detail to allow for adjudication.  38 C.F.R. § 3.159 (2015).  

Further, the VA examination reports in 2014 and 2015 concerning the right ankle, both knees, left thumb and fifth finger do not appear to have considered the Veteran's competent reports regarding his functional loss during flare-ups or after repetitive use, in stating that there was no observed decrease in function or that an opinion could not be provided as to functional loss without resorting to speculation.  VA examiners must consider all competent evidence and, per court interpretation of applicable regulations, provide an estimate of the additional functional loss during flare-ups or after repetitive use in terms of degrees, or to provide a reason why this is not possible.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).   

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the 2014 and 2015 VA examiners for the right ankle, knees, left thumb and fifth finger (or another appropriate individual if those examiners are not available), for an addendum report to address the following, upon review of the entire file:

Provide an estimate in degrees of any additional limitation of motion of each knee due to weakened movement, excess fatigability, incoordination, pain or flare-ups, to include after repetitive use.  The Veteran is competent to report additional limitation of motion, and his reports in this regard should be considered.

The examiner must provide reasons for the opinions offered, based on consideration of pertinent lay and medical evidence.  If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered.  

If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of the knowledge of the medical profession in general; or whether there is specific additional evidence, which if obtained, would enable the examiner to provide the needed opinion.

2.  Forward the entire claims file to the 2015 VA examiners for the Veteran's diabetes mellitus, hypertension, kidneys, hepatitis C, feet, and edema, hematoma, and scars of the lower extremities (or another appropriate individual if those examiners are not available), for an addendum report to state whether any of their findings or opinions have changed upon review of the entire claims file.  If any opinions have changed, a reason must be provided based on all pertinent evidence.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC), to include with consideration of the private records received in November 2014 and evidence associated with the claims file after the November 2014 SSOC, before returning the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

